Citation Nr: 0209214	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance under 
Title 38, Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957, and from May 1957 to May 1979.  He died in June 1997, 
and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


REMAND

Preliminary review of the claims file reflects that three 
pertinent pieces of correspondence mailed to the appellant 
have been returned as undeliverable.  Those pieces of 
correspondence consist of a Board remand issued in June 2001, 
a VA development request letter dated in December 2001 and, 
most recently, a supplemental statement of the case (SSOC) 
issued in April 2002.  All documents were mailed to an 
address in Chandler, Arizona.  A Report of Contact, VA Form 
119, dated in January 2001, however, reflects that an 
employee of the RO contacted the appellant and was informed 
that her new address was in Gilbert, Arizona.  It does not 
appear that the Gilbert, Arizona address was used in mailing 
any correspondence to the appellant.  This contact occurred 
while the claims folder was at the Board and the Board was 
not aware of this address change at the time it issued the 
June 2001 remand.

In light of the above, the claimant is entitled to full 
notice with regard to all three items of correspondence noted 
above.  Further, because the Board's remand dictated certain 
RO actions and directed that the claimant have the 
opportunity to submit additional argument or evidence to the 
RO, the case must be returned to the RO.  Stegall v. West, 11 
Vet. App. 268 (1998).  This will also provide the RO an 
opportunity to resend December 2001 development letter and 
the April 2002 SSOC to the appellant at her current address 
in Gilbert, Arizona.  

In order to provide the appellant proper notice and due 
process of law in regard to the June 2001 Board remand, the 
key text is reprinted below.  


On appeal from the Department of Veterans 
Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1.  Entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependents' educational 
assistance under Title 38, Chapter 35 of the 
United States Code.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 
1953 to March 1957, and from May 1957 to May 
1979.  He died in June 1997, and the 
appellant is his widow.

This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 
rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  Upon reviewing the record, the 
Board is of the opinion that further 
development is warranted.  Therefore, the 
disposition of the issues of entitlement to 
service connection for the cause of the 
veteran's death, and dependents' educational 
assistance under Title 38, Chapter 35 of the 
United States Code will be held in abeyance 
pending further development by the RO, as 
requested below.

REMAND

There has been a significant change in the 
law during the pendency of this appeal.  On 
November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to 
assist and includes an enhanced duty to 
notify a claimant as to the information and 
evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates 
the concept of a well-grounded claim and 
supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot 
assist in the development of a claim that is 
not well grounded.  This change in the law is 
applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed 
before the date of enactment and not yet 
final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The other salient features 
of the new statutory provisions impose the 
following obligations on the Secretary (where 
they will be codified in title 38 United 
States Code is noted in parentheses):

(1) The Secretary must provide application 
forms and notify the claimant and the 
representative, if any, if his application is 
incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 
5102);

(2) The Secretary must provide the claimant 
and the claimant's representative, if any, 
with notice of required information and 
evidence not previously provided that is 
necessary to substantiate the claim (38 
U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of 
the information and evidence, if any, is to 
be provided by the claimant and which 
portion, if any, the Secretary will attempt 
to obtain on behalf of the claimant (38 
U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable 
efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would 
aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a));

(5) The Secretary must make every reasonable 
effort to obtain relevant records (including 
private records) that the claimant adequately 
identifies to the Secretary and authorizes 
the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to 
obtain relevant records, the Secretary is 
unable to obtain the relevant records sought, 
the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, 
and such notification shall:

(a) identify the records the VA is unable to 
obtain; 
(b) briefly explain the efforts that the VA 
made to obtain those records; and (c) 
describe any further action to be taken by 
the Secretary with respect to the claim (38 
U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain 
records from a Federal department or agency 
under this subsection or subsection (c) [38 
U.S.C.A. § 5103A(c)], the efforts to obtain 
those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (b) [38 U.S.C.A. § 
5103A(b)] shall include obtaining the 
following records if relevant to the claim:

(a) The claimant's service medical records 
and, if the claimant has furnished the 
Secretary information sufficient to locate 
such records, other relevant records 
pertaining to the claimant's active military, 
naval, or air service that are held or 
maintained by a governmental entity (38 
U.S.C.A. § 5103A(c)(1));

(b) Records of relevant medical treatment or 
examination of the claimant at Department 
health-care facilities or at the expense of 
the Department, if the claimant furnishes 
information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2));

(c) Any other relevant records held by any 
Federal department or agency that the 
claimant adequately identifies and authorizes 
the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) [38 U.S.C.A. § 
5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion 
when such an examination or opinion is 
necessary to make a decision on the claim (38 
U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination 
or opinion as being necessary to make a 
decision on a claim for purposes of paragraph 
(1) [38 U.S.C.A. § 5103A(d)(1)] if the 
evidence of record before the Secretary, 
taking into consideration all information and 
lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and (ii) indicates that the 
disability or symptoms may be associated with 
the claimant's active military, naval, or air 
service; but (iii) does not contain 
sufficient medical evidence for the Secretary 
to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 
5103A] shall be construed as precluding the 
Secretary from providing such other 
assistance under subsection (a) [38 U.S.C.A. 
§ 5103A(a)] to a claimant in substantiating a 
claim as the Secretary considers appropriate 
(38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a 
claimant has the responsibility to present 
and support a claim for benefits under laws 
administered by the Secretary (38 U.S.C.A. § 
5107).

The appellant maintains that the veteran's 
exposure to Agent Orange and/or his use of 
nicotine products during service caused or 
contributed substantially to cause his death.  
Because of the specific nature of the claims 
at hand, the Board finds that it would be 
productive to cite certain pertinent 
guidelines.  The Board is bound in its 
decisions by the precedent opinions of VA 
General Counsel.  See 38 U.S.C.A. § 7104(c).

To establish service connection for the cause 
of the veteran's death, the evidence must 
show that a disability incurred in or 
aggravated by service either caused or 
contributed substantially or materially to 
cause death.  For a service-connected 
disability to be the cause of death, it must 
singly, or with some other condition be the 
immediate or underlying cause, or be 
etiologically related.  For a service-
connected disability to constitute a 
contributory cause, it is not sufficient to 
show that it casually shared in producing 
death; rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.312 
(2000).

Service connection may be established for a 
disability resulting from personal injury 
suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for a 
disability that is proximately due to or the 
result of a service-connected disease or 
injury.  See 38 C.F.R. § 3.310(a).  In order 
to show that a disability is proximately due 
to or the result of a service-connected 
disease or injury, the appellant must submit 
competent medical evidence showing that the 
disabilities are causally-related.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

A veteran who, during active military, naval, 
or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to 
establish that the veteran was not exposed to 
any such agent during that service.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.307(a)(6)(iii) (2000).

Where a veteran was exposed to an herbicide 
agent during active military, naval, or air 
service, the following diseases shall be 
service connected, even though there is no 
record of such disease during service: 
chloracne or other acneiform disease 
consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, 
respiratory cancers (that is, cancers of the 
lung, bronchus, larynx, or trachea) or soft 
tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  
These diseases shall be come manifest to a 
degree of 10 percent or more at any time 
after service, except that chloracne, other 
acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall be come 
manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 
30 years, after the last date on which the 
veteran was exposed to an herbicide agent 
during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

Apart from the question of whether the 
veteran served in Vietnam, discussed further 
below, the record in this matter contains no 
demonstration of a disability listed within 
38 C.F.R. § 3.309(e).

The United States Court of Appeals for the 
Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984), does not 
preclude a claimant from establishing service 
connection with proof of actual direct 
causation under 38 U.S.C.A. §§ 1110, 1131, 
and 38 C.F.R. § 3.303(d).  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Although this holding pertained to 
compensation due to exposure to ionizing 
radiation, the Board finds that this judicial 
construction is equally applicable when the 
issue involves compensation due to exposure 
to Agent Orange.  See Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) [citing Combee, supra; 
Cosman v. Principi, 3 Vet. App. 503, 505 
(1992)].

Applicable law generally recognizes two means 
by which service connection may be 
established for claimed nicotine- related 
diseases and disorders.  First, if a claimant 
can establish that a disease or injury 
resulting in disability or death was a direct 
result of tobacco use during service, e.g., 
damage done to a veteran's lungs by in-
service smoking gave rise to lung cancer, 
service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service 
connection."  However, where the evidence 
indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco 
use subsequent to service, and the veteran 
developed a nicotine dependence during 
service which led to continued tobacco use 
after service, the issue then became whether 
the illness may be considered secondary to 
the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.  See VA 
General Counsel Precedential Opinion, 
(VAOPGCPREC) 19-97; see also 38 U.S.C.A. § 
7104(c) (VA is statutorily bound to follow 
the precedential opinions of the VA Office of 
General Counsel); Davis v. West, 13 Vet. App. 
178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to 
an inquiry regarding under what circumstances 
service connection may be established for 
tobacco-related disability or death on the 
basis that such disability or death is 
secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.

The 1997 Opinion cited VAOPGCPREC 2-93, which 
held that whether nicotine dependence was a 
disease for compensation purposes was an 
adjudicative matter to be resolved by 
adjudicative personnel based on accepted 
medical principles.  The threshold question 
was whether nicotine dependence could be 
considered a disease within the meaning of 
the veterans' benefit laws, and, in that 
regard, further VA guidelines, which held in 
the affirmative, were referenced.

The 1997 Opinion further noted that secondary 
service connection could occur only if a 
veteran's nicotine dependence which arose in 
service and resulting tobacco use were the 
proximate cause of the disability or death 
which is the basis of the claim, and that 
proximate cause is adjudicatively one of 
fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening 
cause of injury that might act to sever the 
proximate and causal connection between the 
original act and the injury.

The VA's Under Secretary for Health has 
concluded that nicotine dependence may be 
considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal 
questions which must be answered by 
adjudicators in resolving a claim for 
benefits for tobacco-related disability or 
death secondary to nicotine dependence are: 
(1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether 
nicotine dependence which arose during 
service may be considered the proximate cause 
of disability or death occurring after 
service.

With regard to the first question, the 
Opinion held that the determination of 
whether a veteran is dependent on nicotine is 
a medical issue.  It noted that the 
Diagnostic and Statistical Manual, 4th 
Edition, (DSM-IV), 243, provided that the 
criteria for diagnosing substance dependence 
are generally to be applied in diagnosing 
nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading 
to clinically significant impairment or 
distress, as manifested by three or more of 
the following criteria occurring at any time 
in the same 12-month period:

(1) tolerance, as manifested by the absence 
of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued use 
of the same amount of nicotine-containing 
products;

(2) withdrawal, marked by appearance of four 
or more of the following signs within twenty-
four hours of abrupt cessation of daily 
nicotine use or reduction in the amount of 
nicotine used:


		(a) dysphoric or depressed mood; 
	(b) insomnia; 
		(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
		(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of nicotine or a closely related 
substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over 
a longer period than was intended;

(4) persistent desire or unsuccessful efforts 
to cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational 
activities because of nicotine use (e.g., 
giving up an activity which occurs in 
smoking-restricted areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or recurrent 
physical or psychological problem that is 
likely to have been caused or exacerbated by 
nicotine.

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a 
case where, as a result of nicotine 
dependence acquired in service, a veteran 
continued to use tobacco products following 
service, the decision would have to be made 
whether the post-service usage of tobacco 
products was the proximate cause of the 
disability or death upon which the claim is 
predicated.  As discussed above, a 
supervening cause of the disability or death, 
such as exposure to environmental toxins, 
etc., might constitute a supervening cause of 
the disability or death so as to preclude 
service connection.  It also addressed the 
situation when a nicotine-dependent 
individual might have full remission and then 
resume use of tobacco products.

In summary, the precedential opinions of the 
VA General Counsel provide that in the 
determination of whether secondary service 
connection for disability or death 
attributable to tobacco use subsequent to 
military service should be established on the 
basis that such tobacco use resulted from 
nicotine dependence arising in service, 
inquiry must be had upon whether nicotine 
dependence may be considered a disease for 
purposes of VA benefits; whether the veteran 
acquired nicotine dependence in service; and 
whether that nicotine dependence may be 
considered the proximate cause of disability 
or death resulting from the veteran's use of 
tobacco products.  These questions must be 
answered by adjudication personnel applying 
established medical principles to the facts 
of particular claims.  See Davis, 13 Vet. 
App. at 183-184.

The veteran's service medical records are 
negative for findings of nicotine dependence, 
cardiovascular disease, or pulmonary disease.  
A February 1965 treatment record contains an 
impression of acute bronchitis and indicates 
the provider recommended that the veteran 
stop smoking.  A January 1979 separation 
examination report notes a normal psychiatric 
evaluation, and normal clinical evaluations 
of the vascular system, heart, lungs and 
chest.

A July 1979 VA examination revealed normal 
psychiatric, cardiovascular and respiratory 
systems.

A death certificate discloses that the 
veteran died at age 62 in June 1997, with the 
immediate cause listed as a myocardial 
infarction due to coronary artery disease.  
Other significant conditions included chronic 
obstructive pulmonary disease (COPD).  An 
autopsy was not performed.

At the time of the veteran's death, service 
connection was in effect for bilateral otitis 
media, bilateral hearing loss, and residuals 
of nephrolithiasis, each evaluated as 
noncompensably disabling.

In July 1997, the appellant filed a claim for 
service connection for the cause of the 
veteran's death, and entitlement to 
dependents' educational assistance under 
Title 38, Chapter 35 of the United States 
Code.  This claim was denied by the RO the 
following month.  The appellant filed a 
notice of disagreement (NOD) with this 
decision in March 1998, and submitted a 
substantive appeal (VA Form 9) in May 1998, 
perfecting her appeal.

During an August 1998 personal hearing, the 
appellant testified that she first met the 
veteran in 1989.  Transcript (T.) at 4-6.  
She explained that the veteran began smoking 
cigarettes during service, and indicated that 
he received private medical treatment for 
pulmonary disease following his discharge.  
T. at 4-6 and 8-10.  She reported that the 
veteran died suddenly from a heart attack in 
June 1997.  T. at 6-7.  The appellant opined 
that because her husband died at an early 
age, his death may have been related to 
exposure to Agent Orange during service.  T. 
at 7-8.

In support of her claim, the appellant 
submitted a May 1989 statement from Dr. R.G.  
Therein, the physician reported treating the 
veteran for COPD with pulmonary fibrosis from 
September 1996 until his death in June 1997.  
He explained that the veteran was a heavy 
smoker (two to three packs of cigarettes per 
day), and indicated that he was nicotine 
dependent.  The physician noted that the 
veteran served in the Republic of Vietnam, 
and opined that "any possible exposure to 
Agent Orange could have aggravated his lung 
condition."

A December 1998 hearing officer's decision 
continued the denial of service connection 
for the cause of the veteran's death, and 
entitlement to dependents' educational 
assistance under Title 38, Chapter 35 of the 
United States Code.

In February 1999, the appellant submitted 
statements from the veteran's step brother, 
and his private physician.  A November 1998 
statement from the veteran's step brother 
indicates that the veteran began smoking 
cigarettes in service. In a statement dated 
later that month, Dr. W.D. reported treating 
the veteran for a right lung pneumocele in 
November 1996.  He explained that the veteran 
had COPD at that time, but was unable to quit 
smoking despite multiple prescriptions for 
patches and gum.  The physician related that 
a cardiac work-up in 1996 failed to show any 
problems with circulation to the veteran's 
heart, but noted that he died from an acute 
myocardial infarction the following year.  
Based on the assumption that the veteran 
began smoking cigarettes during service, the 
physician opined that it was "certainly 
likely that his combination of cigarette 
smoking and exposures contributed to his 
chronic obstructive pulmonary disease and 
there is little doubt that his heart disease 
was extremely more likely in this smoking 
environment."

In January 2001, the RO continued the denial 
of service connection for the cause of the 
veteran's death, and entitlement to 
dependents' educational assistance under 
Title 38, Chapter 35 of the United States 
Code.

A review of the claims folder reveals that 
relevant evidence in support of the 
appellant's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, pursuant to VA's duty to 
assist the appellant in the development of 
facts pertinent to her claim under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is 
deferring adjudication of the issues on 
appeal pending a remand of he case to the RO 
for further development.

As the VA is required to obtain relevant 
records held by any Federal department or 
agency that the claimant adequately 
identifies and authorizes the Secretary to 
obtain (38 U.S.C.A. § 5103A(c)(3)), in 
addition to records of relevant medical 
treatment or examination of the claimant at 
Department health-care facilities or at the 
expense of the Department, if the claimant 
furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)), 
the Board finds that it has no alternative 
under the new legislation but to remand this 
matter so that the RO can take the necessary 
steps to obtain all outstanding medical 
records.  It should be further noted that 
whenever the Secretary attempts to obtain 
records from a Federal department or agency 
under this subsection or subsection (c) [38 
U.S.C.A. § 5103A(c)], the efforts to obtain 
those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

The Board first notes that it can not 
identify in the current records any clear 
indication that the veteran actually served 
in the Republic of Vietnam.  His DD Form 214 
notes a Republic of Vietnam Campaign Medal 
during his period of active duty from May 
1963 to May 1967; however, this award does 
not establish service in the Republic of 
Vietnam as opposed to participation in 
activities supporting operations in Vietnam.  
The is no award of a Vietnam Service Medal, 
and the Board finds nothing in his service 
medical records incidentally reflecting 
service in Vietnam.

The Board recognizes the medical statements 
from Dr. R.G. and Dr. W.D. suggesting a link 
between the cause of the veteran's death and 
service.  In a May 1998 report, Dr. R.G. 
noted that "[t]he time [the veteran] spent in 
the military, in Vietnam and any possible 
exposure to Agent Orange could have 
aggravated his lung condition."  The Board 
notes this report, at best, contains an 
assumption about the veteran's service in 
Vietnam not now supported by the record.  To 
the extent the statement can be read for the 
proposition that the physician was offering 
an opinion that service in the military in 
general "aggravated" a lung condition, the 
Board finds such an opinion is no more than 
an assertion lacking any articulated 
rational.  In other words, the opinion 
contains no indication of what disease or 
injury of service origins "aggravated" a lung 
condition.  If Dr. R.G. is aware of any 
medical texts that indicate that service in 
the armed forces in general, or the Air Force 
in particular are shown to be causally 
related to respiratory disabilities, he 
should provide citation to such texts.  Dr. 
W.D. subsequently stated that he was informed 
that the veteran has begun smoking in service 
and the provider opined that it was 
"certainly likely that [the veteran's] 
combination of cigarette smoking and 
exposures contributed to his chronic 
obstructive pulmonary disease and there is 
little doubt that his heart disease was 
extremely more likely in this smoking 
environment."  The Board finds this opinion 
likewise lacks an articulated basis for its 
reference to "exposures," apparently in 
service, contributing to the development of a 
respiratory disability.  To the extent the 
opinion links a respiratory disability to 
tobacco use, the opinion does not indicate to 
what degree, if any, cigarette smoking in 
service as opposed to post service 
contributed to his pulmonary disability.

Service connection may not be based on resort 
to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (1999); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Bostain, 
11 Vet. App. at 127.  The Court has further 
held that statements from doctors which are 
inconclusive as to the origin of a disease 
can not fulfill the nexus requirement to well 
ground a claim.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993) (where a physician is 
unable to offer a definite causal 
relationship that opinion may not be utilized 
in establishing service connection as such an 
opinion is non-evidence).

Consequently, the Board concludes that these 
medical opinions are simply too speculative 
to constitute competent evidence establishing 
that any disability related to service caused 
or contributed substantially or materially to 
the veteran's death.

Under the provisions of the Veterans Claims 
Assistant Act of 2000 (hereafter VCAA), there 
is a duty to determine whether or not the 
veteran served in Vietnam, and to determine 
whether his smoking in service, noted in the 
service medical record in February 1965, 
caused or contributed to cause death.  
Whether the VCAA further mandates that VA 
advise the claimant of the deficiencies in 
the evidence she has offered to date to 
substantiate the claim is not clear, but 
inasmuch as the case must be remanded in any 
event, this opportunity may be used to 
provide such advice.

Accordingly, to ensure that the VA has met 
its duty to assist the claimant in developing 
the facts pertinent to her claim, and to 
ensure full compliance with due process 
requirements, the case is REMANDED to the RO 
for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  Her attention is respectfully 
invited to the discussion above on page 15 
concerning the medical opinions she has 
submitted in support of her claim.

2.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify all 
sources of treatment for the veteran that are 
not currently a part of the record.  After 
any necessary information and authorization 
are obtained from the appellant, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO and 
incorporated into the claims folder.  The RO 
is again advised that efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The RO should request the service 
department to verify whether or not the 
veteran served in the Republic of Vietnam.  
The claimant is advised that if she possesses 
any evidence that would shed light on this 
question, she should submit it to the RO.

4.  Following the above development, the RO 
should arrange for a appropriate VA physician 
to review the claims folder or the pertinent 
records contained therein, including the June 
1997 death certificate, the May 1998 report 
from Dr. R.G., the November 1998 report from 
Dr. W.D., a copy of this remand, and any 
records or statements that have been recently 
received from the appellant or otherwise 
added to the record.

The physician is requested to render an 
opinion regarding the degree of medical 
probability that any disability incurred in 
or aggravated by service caused or 
contributed to death.  The report should 
reflect a review of the claims file and 
include a complete rationale for all opinions 
expressed.

With respect to the role of tobacco use in 
service, the provider should indicate whether 
the veteran had nicotine dependence during 
his lifetime and, if so, whether such 
dependence was incurred or aggravated 
inservice.  The physician should also address 
the degree of medical probability that 
tobacco consumption inservice, as opposed to 
any tobacco consumption post service, caused 
or contributed to cause death.

If it is not feasible to answer any of these 
questions without resort to speculation, the 
physician should so indicate.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In particular, 
the RO should ensure that all reasonable 
steps have been taken to secure any 
outstanding medical records identified by the 
appellant.  In addition, the RO should review 
the requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand.  If any 
development requested above has not been 
furnished, including any requested findings 
and/or opinions, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should re-adjudicate the issues 
of entitlement to service connection for the 
cause of the veteran's death, and dependents' 
educational assistance under Title 38, 
Chapter 35 of the United States Code.  If the 
appellant's claim remains denied, she should 
be provided with a Supplemental Statement of 
the Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board 
for further review.  No action is required of 
the appellant until she is notified.  The 
purpose of this REMAND is to accomplish 
additional development, and the Board does 
not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at 
this time.

This claim must be afforded expeditious 
treatment by the RO.  The law requires that 
all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious 
manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded 
by the Board and the Court. See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.


Upon review of the claims file, the Board notes that a VA 
medical opinion was submitted in March 2002 pursuant to the 
June 2001 Board remand.  This opinion was based on the 
evidence of record at that time.  The claimant has not bee 
advised of this opinion, nor has she had the opportunity, in 
light of the information in the Board's remand, to submit 
additional evidence or argument.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should provide the appellant 
with copies of the December 2001 
development letter and the April 2002 
SSOC.  Enclosures accompanying these 
documents should also be sent.  The 
documents should be sent to the appellant 
at the Gilbert, Arizona address.  The 
applicable response time (i.e., 60 days) 
should be allowed.

2.  If, and only if, the appellant 
submits any additional evidence, the RO 
should refer the claims folder to the 
March 2002 VA examiner for an addendum to 
the medical opinion provided.  If the 
March 2002 VA examiner is unavailable, 
the RO should arrange for an appropriate 
VA physician to review the claims folder 
and provide the medical opinions 
requested in action paragraph 4 of the 
June 2001 Board remand.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, and dependents' 
educational assistance under Title 38, 
Chapter 35 of the United States Code.  If 
the appellant's claims remains denied, 
she should be provided with a SSOC.  The 
applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




